DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more joiners holding at least a length of the flexible tube in a sinuous shape” as recited in claim 21, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 4-10, 12-16, 18-21, 27 and 30 are objected to because of the following informalities:  
Claims 2, 4-10, 12-16 and 18-21 recite “A device” in line 1. This should read “The device” as it refers back to the same device claimed in independent claim 1. 
Claim 2 line 2 is missing a period at the end of the claim. 
Claims 27 and 30 recite “A system” in line 1. This should read “The system” as it refers back to the same system claimed in claim 26. 
 Appropriate correction is required.
Claim Interpretation
Claim 26 is being interpreted as an independent claim including all elements of claim 1. 
Claim 29 is being interpreted as an independent claim including all elements of claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-7, 9-10, 12-16, 18-21, 26-27 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more channels" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-7, 9-10, 12-16, 18-21, 26-27 and 29-30 are rejected due to their dependency on claim 1. 
Claim 18 recites the limitation "the or each flexible sheet" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 12-16, 18, 26-27 and 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dunn (US Patent Pub. 20170189239).
Regarding Claim 1, Dunn teaches a bioresorbable device for implantation at a treatment site in the body of a patient for draining fluid from the treatment site or delivering fluid to the treatment site, the device comprising: a bioresorbable (see [0036]) resilient truss (30, 20, 25) for holding two tissue surfaces spaced apart (Figs 2, 9B), thereby defining a channel (35) into which fluid from the treatment site can drain [0032]; and a port (40) in fluid communication with the one or more channels and being connectable to a source of negative pressure (130).  
Regarding Claim 10, Dunn teaches the device as claimed in claim 1 further comprising a flexible bioresorbable sheet (25), the sheet forming at least a portion of a wall of the channel (35; [0030]), such that the channel is formed between a surface of the flexible sheet and the surface of tissue or bone of the treatment site (based on the description of the channels being a part of sheet 25 in [0030] it is interpreted that the channel is formed between the sheet 25 and the tissue that the device is attached to).  
Regarding Claim 12, Dunn teaches the device as claimed in claim 10, wherein the flexible sheet (25) is wrapped around the truss (30 is interpreted to be a part of the truss structure, and sheet 25 wraps around 30, as seen in Figs 5A-5F).
Regarding Claim 13, Dunn teaches the device as claimed in claim 10, comprising a plurality of apertures (33; see [0030] teaching that the channels 35 are a part of the sheet 25) in the flexible sheet (25) along a wall of the channel (35) to permit fluid flow into the channel (see [0030]).
Regarding Claim 14, Dunn teaches the device as claimed in claim 1, further comprising two flexible bioresorbable sheets (25, 140; see [0036] teaching they can be made of flexible and bioresorbable materials), wherein the channel (35) is formed between facing surfaces of the two flexible sheets (see [0030] teaching 35 is embedded within 25 and see [0038] teaching 140 is adjacent to the first adhesive layer 25). 
Regarding Claim 15, Dunn teaches the device as claimed in claim 14, further comprising a plurality of apertures (33) in one or both flexible sheets (it is interpreted that the apertures 33 are a part of 25, as [0030] teaches that the channel 35 is a part of sheet 25), along a wall of the channel (35) to permit fluid flow into the channel (see [0030]).
Regarding Claim 16, Dunn teaches the device as claimed in claim 10, wherein at least one truss member comprises a length of thread or tape woven or sewn through at least one flexible sheet (see [0005] interpreting that the matrix having a layer of adhesive as the flexible sheet having a length of tape).
Regarding Claim 18, Dunn teaches the device as claimed in claim 10, wherein the flexible sheet (25) comprises one or more layers of polymeric material (see [0005] and [0034]).
Regarding Claim 26, a system for draining fluid from a treatment site or delivering fluid to a treatment site in the body of a patient comprising:   
(i) a bioresorbable device for implantation at a treatment site in the body of a patient for draining fluid from the treatment site or delivering fluid to the treatment site, the device comprising: a bioresorbable (see [0036]) resilient truss (30, 20, 25) for holding two tissue surfaces spaced apart (Figs 2, 9B), thereby defining a channel (35) into which fluid from the treatment site can drain [0032] or from which fluid can be delivered to the treatment site; and a port (40 ) in fluid communication with the one or more channels and being connectable to a source of negative pressure (130) or positive pressure; 
(ii)a conduit (50) releasably coupled to either the port (40) of the device or to a fluid impermeable dressing; 
(iii) a reservoir (120; [0029]) located external to the body of the patient, the reservoir in fluid communication with the conduit for receiving fluid from the conduit or delivering fluid to the conduit (see [0029] and Fig 4, interpreted 120 is where 125 is being collected); and 
(iv) a source of pressure (130) coupled to the conduit (50) for delivering positive pressure or negative pressure to the device (see [0029]).  
Regarding Claim 27, Dunn teaches a system as claimed in claim 26, wherein the source of pressure is capable of delivering negative pressure to the device so that fluid is drained from the treatment site into the device and transferred through the conduit to the reservoir (see [0029], 130 is a vacuum source).  
Regarding Claim 29, Dunn teaches a method of draining fluid from a treatment site or delivering fluid to a treatment site in the body of a patient comprising: 
(i) implanting a bioresorbable device for implantation at a treatment site in the body of a patient for draining fluid from the treatment site or delivering fluid to the treatment site, the device comprising: a bioresorbable (see [0036]) resilient truss (30, 20, 25) for holding two tissue surfaces spaced apart (Figs 2, 9B), thereby defining a channel (35) into which fluid from the treatment site can drain [0032] or from which fluid can be delivered to the treatment site; and a port (40 ) in fluid communication with the one or more channels and being connectable to a source of negative pressure (130) or positive pressure at the treatment site (see [0028] teaching implanting the device in the abdomen); 
(ii) coupling a conduit (50) to the port (40) of the device, the conduit being connected to a reservoir (120) located external to the body of the patient for receiving fluid (125) from the conduit or delivering fluid to the conduit;(see [0029] teaching 125 is drained fluid) and 
(iii) delivering negative pressure to the device so that fluid is drained from the treatment site into the device and transferred through the conduit to the reservoir (See [0029]).  
Regarding Claim 30, Dunn teaches the system as claimed in claim 26, wherein the source of pressure (130) is capable of delivering negative pressure to the device to convey fluids to and from the treatment site (see [0029 teaching 130 is a vacuum source).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US Patent Pub. 20170189239) in view of Park et al. (US Patent 6159187 hereinafter “Park”). 
Regarding Claim 2, Dunn teaches all elements of claim 1 as described above. Dunn does not teach the device wherein the truss comprises a flexible elongate truss member that is curved and located along a wall of the channel  
Park  teaches (Fig 3) a tubular structure comprising a flexible elongate truss member (206; see Coll 11 line 61- Col 12 line 12 teaching material of the elongate truss member being a super-elastic alloy, it is interpreted that this has some flexibility) that is curved and located along a wall of the channel (see Fig 3 and Col 10 lines 3-10; teaching the inner liner 204 is optional; it is interpreted that in an embodiment without the inner liner the elongate truss member 206 would be along the wall of the channel formed by 202)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the truss of Dunn such that it comprises a flexible elongate truss member that is curved and located along a wall of the channel as taught by Park. One of ordinary skill in the art would have been motivated to do so in order to ensure the truss will retain non-elastic strain and return to a prior form upon release of the polymeric restraint (Park Col 7 lines 52-58).
Regarding Claim 4, the combination of Dunn and Park teaches all elements of claim 2 as described above. The combination further teaches the device wherein the truss member is substantially helical (see Park Fig 3, 206 is helical; also see Park col 11 lines 48-55).  
Regarding Claim 5, the combination of Dunn and Park teaches all elements of claim 2 as described above. Dunn further teaches the device wherein the truss (20, 25, 30) forms a flexible tube (30; [0027]) defining the channel (35).  
Regarding Claim 6, Dunn teaches all elements of claim 1 as described above. Dunn does not teach the device further comprising a plurality of flexible elongate truss members. 
Park teaches the device further comprising a plurality of flexible elongate truss members (see Fig 3 and col 11 lines 48-55; it is interpreted that 206 is has a plurality of truss members as it is a braided member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the truss of Dunn such that it comprises a plurality of flexible elongate truss members as taught by Park. One of ordinary skill in the art would have been motivated to do so in order to ensure the truss will retain non-elastic strain and return to a prior form upon release of the polymeric restraint (Park Col 7 lines 52-58).
Regarding Claim 7, the combination of Dunn and Park teaches elements of claim 6 as described above. The combination further teaches the device wherein a first one of the truss members is substantially helical (Fig 3, one of the coils in braid 206 is substantially helical) with a first pitch length, and a second one of the truss members is substantially helical in a direction opposite to the helical direction of the first truss member (Fig 3, the other coil in braid 206 is substantially helical in a opposite direction than the first coil) and with a second pitch length that is substantially equal to the first pitch length (see Col 12 line 66 – Col 13 line 4, it is interpreted that the pitch of the two coils are equal, or they can be modified to be substantially equal), the first and second truss members being joined at discrete points (it is interpreted that the braided coils are joined at discrete points, such as the areas where the coil are crossed in Fig 3).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US Patent Pub. 20170189239) in view of Park (US Patent 6159187) as applied to claim 7 above, and further in view of Leeflang et al. (US Patent Pub. 20150273181 hereinafter “Leeflang”).
Regarding Claim 9, the combination of Dunn and Park teaches all elements of claim 7 as described above. The combination does not teach the device further comprising two flexible elongate side truss members, each extending longitudinally along a side of the channel and joined at discrete points to the first and/or second truss members. 
Leeflang teaches (Fig 10) two flexible elongate side truss members (552; see [0075-0076] that mandrel 2, used to form a lumen for the pull wires has sufficient flexibility, it is interpreted that the mandrel 2b would be similar in material of wires 552 in Fig 10) extending alongside a channel and joined at discrete points to braided truss members (542; see [0113] it is interpreted that the way that 552 is positioned within 542 is a way to join 552 to the 542).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dunn such that it included two flexible elongate side truss members, each extending longitudinally along a side of the channel and joined at discrete points to the first and/or second truss members as taught by Leeflang. One of ordinary skill in the art would have been motivated to do so in order to add pull wires that can deflect the tube of the device in the desired curved shape (Leeflang [0004-0005]).
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US Patent Pub. 20170189239) in view of Sun et al. (US Patent Pub. 20150320911 hereinafter “Sun”).
Regarding Claims 18-20, Dunn teaches all elements of claim 10 as described above. Dunn does not teach the device wherein the flexible sheet comprises one or more layers of  extracellular matrix (ECM); wherein the ECM is formed from decellularized propria-submucosa of a ruminant forestomach; wherein the ESM contains a bioactive agent selected from the group comprising doxycycline, tetracyclines, silver, FGF-2, TGF-B, TGF-B2, BMR7, BMP-12, PDGF, IGF, collagen, elastin, fibronectin, and hyaluronan.
Sun teaches a tissue-based drainage manifold which is comprises an extracellular scaffold made of decellularized tissue of collagen or elastin (See [0029] and [0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flexible sheet of Dunn with a  flexible sheet that comprises one or more layers of  extracellular matrix (ECM); wherein the ECM is formed from decellularized propria-submucosa of a ruminant forestomach; wherein the ESM contains a bioactive agent selected from the group comprising doxycycline, tetracyclines, silver, FGF-2, TGF-B, TGF-B2, BMR7, BMP-12, PDGF, IGF, collagen, elastin, fibronectin, and hyaluronan as taught by Sun. One of ordinary skill in the art would have been motivated to do so as this would be a simple substitution of materials used for implantable devices meant to drain fluids from a  surgical site (see Sun [0005] and [0013]).  
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US Patent Pub. 20170189239) in view of Thompson et al. (US Patent Pub. 20030199817 hereinafter “Thompson”).
Regarding Claim 21, Dunn teaches all elements of claim 1 as described above. Dunn further teaches the device wherein the truss (25,20, 30) forms an elongate flexible tube (30) defining the channel (35). Dunn does not teach the device comprising one or more joiners holding at least a length of the flexible tube in a sinuous shape. 
	Thompson teaches (Fig 6) a portion of a tube (100) that is held in a sinuous shape with a joiner (102; see [0108-0109]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dunn to include one or more joiners holding at least a length of the flexible tube in a sinuous shape as taught by Thompson. One of ordinary skill in the art would have been motivated to do so in order to allow for the physician to have access to sites that are difficult to access (Thompson [0156]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783